UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ANAREN, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: Common Stock, par value $0.01 (“Anaren Common Stock”) 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The amount on which the filing fee of $49,261.36 is calculated was determined pursuant to Rule 0-11(a)(4) and (c) of the Securities and Exchange Act of 1934, as amended, and Securities and Exchange Commission Fee Advisory dated August 30, 2013 (effective October 1, 2013) by multiplying the maximum aggregate value of the transaction by 0.0001288. 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. PRELIMINARY COPIES—SUBJECT TO COMPLETION, DATED NOVEMBER 26, 2013 Anaren, Inc. 6635 Kirkville Road East Syracuse, New York 13057 MERGER PROPOSAL—YOUR VOTE IS VERY IMPORTANT [ ●], 2013 Dear Anaren, Inc. Shareholder: You are cordially invited to attend a special meeting of shareholders of Anaren, Inc., a New York corporation (“Anaren,” the “Company,” “we,” “us,” or “our”), to be held on [ ●], 2014 at [ ●] a.m., Eastern Time, at Double Tree by Hilton Hotel Syracuse, 6301 State Route 298, East Syracuse, New York 13057. On November 4, 2013, Anaren, ANVC Holding Corp., a Delaware corporation, which we refer to as “Parent” in the accompanying proxy statement, and ANVC Merger Corp., a New York corporation and a wholly owned subsidiary of Parent, which we refer to as “Merger Sub” in the accompanying proxy statement, entered into an agreement and plan of merger, which, as amended and as may be further amended from time to time, we refer to as the “merger agreement” in the accompanying proxy statement, providing for the merger of Merger Sub with and into Anaren, which we refer to as the “merger” in the accompanying proxy statement, with Anaren surviving as a wholly owned subsidiary of Parent following the merger. Parent is beneficially owned by The Veritas Capital Fund IV, L.P., a Delaware limited partnership, which we refer to as the “Veritas Fund” or “Veritas” in the accompanying proxy statement and which is a private equity investment fund organized and managed by Veritas Capital Fund Management, L.L.C., a Delaware limited liability company, which we refer to as “Veritas Capital” in the accompanying proxy statement. At the special meeting, you will be asked to consider and vote upon a proposal to adopt the merger agreement, thereby approving the merger, and certain other matters as set forth in the notice of special meeting of shareholders and the accompanying proxy statement. If the merger is completed each outstanding share of Anaren common stock will be converted into the right to receive $28.00 in cash, without interest and less any applicable withholding taxes. Immediately following the completion of the merger, Parent will own all of the Company’s issued and outstanding capital stock. The Anaren board of directors, which we refer to as the “Anaren Board” in the accompanying proxy statement, after considering the unanimous recommendation of an independent committee of the Anaren Board composed entirely of independent directors (which carefully considered the merger with the assistance of independent legal and financial advisors) and after considering various other factors that the Anaren Board deemed appropriate, has unanimously (a) determined that the merger agreement and the transactions contemplated thereby are advisable and fair to and in the best interests of the Company and its shareholders, and (b) approved and adopted the merger agreement and approved the merger and the other transactions contemplated thereby. The Anaren Board unanimously recommends that you vote “FOR” the adoption of the merger agreement, thereby approving the merger . The accompanying proxy statement describes the merger agreement, the merger and related agreements and the special meeting, including the other matters to be considered at the special meeting. A copy of the merger agreement is included as Annex A to the proxy statement. You can also obtain other information about Anaren from documents that we have filed with the Securities and Exchange Commission. You are urged to read the entire proxy statement, including the annexes and the documents referred to or incorporated by reference in the proxy statement, carefully. Your vote is very important regardless of the number of shares you own. The merger cannot be completed unless the holders of 66 2/3% of the outstanding shares of Anaren common stock affirmatively vote for the adoption of the merger agreement at the special meeting. If your shares of Anaren common stock are held in an account at a broker, bank or other nominee, you should instruct your broker, bank or other nominee on how to vote in accordance with the voting instruction card furnished by your broker, bank or other nominee. If you fail to vote on the merger agreement or fail to instruct your broker, bank or other nominee on how to vote, the effect will be the same as a vote against the adoption of the merger agreement. We greatly appreciate your cooperation in voting your shares. The enclosed proxy card contains instructions regarding voting. Whether or not you expect to attend the Anaren special meeting in person, you are urged to submit your proxy as promptly as possible through one of the delivery methods described in the accompanying proxy statement. If you have any questions concerning the merger or the special meeting after reading the accompanying proxy statement, you may contact The Proxy Advisory Group, 18 East 41 st Street, Suite 2000, New York, New York 10017, our proxy solicitor, toll free at 888-557-7699 or 888-55-PROXY . On behalf of the Anaren board of directors, we thank you for your continued support and appreciate your consideration on this matter. Sincerely, Lawrence A. Sala President, CEO and Chairman of the Board of Directors Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the merger, passed upon the merits or fairness of the merger agreement or the transactions contemplated thereby, including the proposed merger, or determined that the accompanying proxy statement is accurate or complete. Any representation to the contrary is a criminal offense. The accompanying proxy statement dated [ ●], 2013 and the enclosed proxy card are first being mailed to the shareholders of Anaren on or about [ ●], 2013. Anaren, Inc. 6635 Kirkville Road East Syracuse, New York 13057 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of Anaren, Inc.: Notice is hereby given that a special meeting of shareholders of Anaren, Inc., a New York corporation, (“Anaren”), will be held on [ ●], 2014 at [ ●] a.m., Eastern Time, at the Double Tree by Hilton Hotel Syracuse, 6301 State Route 298, East Syracuse, New York 13057, solely for the following purposes: ● Adoption of the merger agreement. To consider and vote on a proposal to adopt the Agreement and Plan of Merger, which we refer to as the “Merger Agreement” in the accompanying proxy statement, dated as of November 4, 2013, as amended and as may be further amended from time to time, among ANVC Holding Corp., a Delaware corporation, which we refer to as “Parent” in the accompanying proxy statement, ANVC Merger Corp., a New York corporation and wholly owned subsidiary of Parent, and Anaren. A copy of the merger agreement is attached as Annex A to the proxy statement accompanying this notice; ● Advisory Vote Regarding Merger-Related Compensation. To consider and vote upon a proposal to approve, by a non-binding, advisory vote, the specified compensation arrangements disclosed in the accompanying proxy statement that may be payable to Anaren’s named executive officers in connection with the consummation of the merger; and ● Adjournment of the Special Meeting. To approve the adjournment of the Anaren special meeting, if necessary or appropriate, to solicit additional proxies if there are not sufficient votes at the time of the special meeting to adopt the merger agreement. These items of business, including the merger agreement and the proposed merger, are described in detail in the accompanying proxy statement. The Anaren Board has unanimously determined that the merger agreement and the transactions contemplated by the merger agreement, including the merger, are advisable and fair to and in the best interests of Anaren and its shareholders and recommends that Anaren shareholders vote: ● “FOR” the proposal to adopt the merger agreement, thereby approving the merger; ● “FOR” the proposal to approve, by a non-binding, advisory vote, the specified compensation arrangements disclosed in the accompanying proxy statement that may be payable to Anaren’s named executive officers in connection with the consummation of the merger; and ● “FOR” the adjournment of the Anaren special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to adopt the merger agreement at the time of the special meeting . Only shareholders of record as of the close of business on [ ●], 2013 are entitled to notice of the Anaren special meeting and to vote at the Anaren special meeting or at any adjournment thereof. A list of shareholders entitled to vote at the special meeting will be available in Anaren’s offices located at 6635 Kirkville Road, East Syracuse, New York 13057, during regular business hours for a period of no less than 10 days before the special meeting, as well as at the place of the special meeting during the meeting. Adoption of the merger agreement by Anaren’s shareholders is a condition to the merger and requires the affirmative vote of holders of 66 2/3% of the outstanding shares of Anaren common stock. Therefore, your vote is very important. Your failure to vote your shares will have the same effect as a vote “AGAINST” the adoption of the merger agreement. The approval of each of the compensation proposal and the adjournment proposal requires the affirmative vote of a majority of the votes cast at the special meeting. The vote to approve the compensation proposal is advisory only and will not be binding on Anaren or Parent and is not a condition to the consummation of the merger. YOUR VOTE IS IMPORTANT! WHETHER OR NOT YOU EXPECT TO ATTEND THE ANAREN SPECIAL MEETING IN PERSON, WE URGE YOU TO SUBMIT YOUR PROXY AS PROMPTLY AS POSSIBLE (I) THROUGH THE INTERNET, (II) BY TELEPHONE OR (III) BY MARKING, SIGNING AND DATING THE ENCLOSED PROXY CARD AND RETURNING IT IN THE POSTAGE-PAID ENVELOPE PROVIDED. You may revoke your proxy or change your vote at any time before the Anaren special meeting. If your shares are held in the name of a bank, broker or other nominee, please follow the instructions on the voting instruction card furnished to you by such record holder. Please note that we intend to limit attendance at the special meeting to shareholders as of the record date (or their duly appointed proxies). If your shares are held by a broker, bank or other nominee, please bring to the special meeting your account statement evidencing your beneficial ownership of Anaren common stock as of the record date. All shareholders must also bring photo identification. The accompanying proxy statement provides a detailed description of the merger and the merger agreement. You are urged to read the accompanying proxy statement, including any documents incorporated by reference, and its annexes carefully and in their entirety. If you have any questions concerning the merger or the accompanying proxy statement, would like additional copies of the accompanying proxy statement or need help voting your shares of Anaren common stock, please contact Anaren’s proxy solicitor at: The Proxy Advisory Group 18 East 41st Street, Suite 2000
